DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to the amendment received on 04/30/2021.
Claims 14 and 17-20 were amended.
Claims 15, 16, 21 and 22 were canceled.
Claims 1-13 were previously withdrawn.
Claim 23 was newly introduced.
Claims 14, 17-20 and 23 were examined.


Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, page 9, filed on 04/30/2021), with respect to the rejection of claims 14 and 17-20 under 35 USC § 101 as being directed to an abstract idea have been fully considered but are not persuasive. With respect to claim eligibility in claims 14, 17-20 and 23, Applicant asserts “claims 14 and 18 have been amended responsive to the rejection under 35 U.S.C. § 101 merely to expedite prosecution”. Examiner respectfully disagrees. "It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining 

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, page 10, filed on 04/30/2021), with respect to the rejection of claims 14 and 17-20 under 35 USC § 112(a) have been fully considered and are persuasive. With respect to language "able to evolve over time" in claim 14. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. 
With respect to steps not limited to be performed by a specific entity in claim 14, Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. 
With respect to exchanging limitation in claim 14, Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn.  However, upon further consideration, new grounds of rejection under 35 USC § 112(a) were made for claim 23 in view of the amended language.


Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 11, filed on 04/30/2021), with respect to the rejection of claims 14 and 17-20 under 35 USC § 112(b) have been fully considered and are persuasive. With respect to indefinite language in claim 14, Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn.  However, upon further consideration, new grounds of rejection under 35 USC § 112(b) were made for claims 14, 17-20 and 23 in view of the amended language.

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 11-14, filed on 04/30/2021), with respect to the rejection of claims 14 and 17-20 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.


Claim Objections
Claim 23 is objected to because of the following informalities:  claim 23 recites “current sate”. The language was interpreted as “current state”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14, 17-20 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
According to MPEP 2106 II, It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. Claim 14 recites “exchanging, by the virtual object platform, one or more unique virtual objects for the one or more unique real-world goods as a consumer interacts with the owner of the one or more unique virtual objects”; “tracking, by the virtual object platform, state information of each of the one or more unique virtual objects when the consumer interacts with the one or more unique virtual objects”, language directed to contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04.
In addition, with respect to claim 14, the claim recites certain language directed to non-functional descriptive material. Claim 14 recites “a set of properties governing visualization and modification”; “wherein the state information includes a current state of and the ownership of the real-world good corresponding to the one or more unique virtual object”. However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05). Claim 14 is a method claim and recites “a consumer interacts with the owner...”; “object is exchanged for the real-world good...”; “the real-world good then being owned by the consumer...”; “the consumer interacts...”; “wherein the one or more unique virtual objects evolve...” - language directed to not positively recited method steps. See MPEP 2111.04. Since claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception), this language is identified in italics below. 
In the instant case, claims 14, 17-20 and 23 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
a. “receiving, by a virtual object platform, a request to create one or more unique virtual objects, wherein the request includes a set of properties governing visualization and modification of the one or more unique virtual objects”;b. “creating, by the virtual object platform, the one or more unique virtual objects by assigning each of the one or more unique virtual objects a unique identifier”;c. “assigning, by the virtual object platform, ownership to an owner of the one or more unique virtual objects;”“assigning, by the virtual object platform, ownership of one or more unique real-world goods to the creator, the one or more unique real-world goods corresponding to one or more unique virtual objects”;e. “exchanging, by the virtual object platform, one or more unique virtual objects for the one or more unique real-world goods as a consumer interacts with the owner of the one or more unique virtual objects, wherein each unique virtual object is exchanged for the corresponding one or more unique real-world goods, the one or more unique real-world goods corresponding to the one or more unique virtual objects then being owned by the consumer; and”;f. “tracking, by the virtual object platform, state information of each of the one or more unique virtual objects when the consumer interacts with the one or more unique virtual objects, wherein the state information includes a current state of and the ownership of the real-world good corresponding to the one or more unique virtual objects, and wherein the one or more unique virtual objects evolve over a period of time between static or dynamic.”

Therefore, the highlighted portions above recite managing registration records, which is an abstract idea grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental economic practice of issuing, distributing and redeeming vouchers (i.e. a coupon or a gift card) and the 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), virtual object platform only serves to use computers as a tool to perform an abstract idea. Specifically, this additional element performs the steps or functions such as: receiving… request…, creating… objects…, assigning… ownership…, assigning… ownership…, exchanging… objects… for… goods, tracking… information….  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using virtual object platform to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of managing registration records. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the 
Dependent claims 17-20 and 23 further recite the following additional language, in which elements which merely further define the identified abstract idea are marked in bold below:
g) wherein each of the one or more unique virtual objects are associated with a visualization profile setting properties that can be used by a viewer application to visualize each of the one or more unique virtual objects. h) further comprising: receiving, by the virtual object platform, a visualization request to generate a representation of a unique virtual object of the one or more unique virtual objects in the viewer application; retrieving, by the virtual object platform, the state information and the visualization profile; and generating, by the virtual object platform, a graphic or animation representing the unique virtual object of the one or more unique virtual objects in the viewer application. i) wherein the viewer application is an augmented reality or virtual reality viewer. j) wherein one of the one or more unique virtual objects is associated with a virtual currency. k) wherein the current state comprises one or more of aesthetic properties, visual properties, audio properties, virtual health, number of interactions, number of transfers, a designated location, inactive state, and activated state of the real-world good corresponding to the one or more unique virtual objects. 


With respect to claim 19, the claim further recites item i) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the application "is". The claim does not alter the previously claimed method steps and also does not introduce additional steps. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 20, the claim further recites item j) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the object "is", which merely describe the data in terms of characteristics (what the data is "associated with"). Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 23, the claim further recites item k) above, which do not introduce additional elements/functions. The additional language merely represents 

Therefore, dependent claims 17, 19, 20, 23, which represent additional language g), i), j), k) do not alter the analysis provided with respect to independent claim 14. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any meaningful way. Therefore, these dependent claims are also ineligible.
With respect to claim 18,  the claim recites item h) above, which represent the additional elements/functions of receiving a request to display an object, retrieve the object and displaying the object (i.e. generating a graphic). This language further elaborates in the abstract idea of managing registration records identified above with respect to the independent claim 14. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. Therefore, while dependent claims 18, which represent additional language h), slightly modify the analysis provided with respect to independent claim 14, these additional 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 23 recites “wherein the current state comprises one or more of aesthetic properties, visual properties…” The specification as filed recites, inter alia:
“[0049] States module 225 within platform 130 maintains the state of the virtual objects. Examples of states can include ownership, aesthetic or visual properties (e.g., color, patterns, etc.),”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17-20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites “the creator” in line 10. There is insufficient antecedent basis for this language in the claim. Dependent claims 17-20 and 23 are also rejected since they depend on claim 14.

each of the one or more unique virtual objects are associated” in line 1. This language is unclear as the term "each" indicates the intent of further limiting "each one" of the one or more unique virtual objects, however the verb "are associated" refer to a plurality of objects. Therefore, it is unclear whether the claim attempts to further limit each object individually or whether it attempts to further limit a plurality of objects. This duality renders the scope of the claim unclear. Dependent claims 18 and 19 are also rejected since they depend on claim 17.

Claim 14 recites “exchanging, by the virtual object platform, one or more unique virtual objects for the one or more unique real-world goods as a consumer interacts with the owner of the one or more unique virtual objects, wherein each unique virtual object is exchanged for the corresponding one or more unique real-world goods”. This language is unclear as the claim was amended to recite: A. exchanging one or more UVOs for one or more URWGs, wherein each UVO is exchanged for the corresponding one or more URWGs. The amended language both requires exchanging "one or more" VOs for "one or more" URWGs and further recite that "each unique UVO is exchanged for "one or more URWGs". It is unclear to ordinary skill whether the step of "exchanging" requires a one-for-one or many-to-many exchange (one/more UVO for one/more URWG) or whether the claims require a one-to-many exchange (each UVO in exchange for more URWGs). Dependent claims 17-20 and 23 are also rejected since they depend on claim 14.

 real-world goods corresponding to one or more virtual objects".  Dependent claims 17-20 and 23 are also rejected since they depend on claim 14.

Claim 14 recites: “wherein the one or more unique virtual objects evolve over a period of time between static or dynamic”. It is unclear by the claim language whether the language “static or dynamic” refers to “objects” (i.e. “objects evolve between static or dynamic”), or whether it refers to “time” (i.e. “period of time between static or dynamic”). In addition, the language "between static or dynamic", per se, is unclear as one of ordinary skill would not be able to reasonably convey what the language, in either interpretation (i.e. tied to objects or time) would convey. Evolving "between" two alternative states (static/dynamic) is undefined. A time between two alternative states (static/dynamic) is also undefined and one of ordinary skill in the art would not be able to reasonably ascertain the boundaries of the claims. This duality renders the scope of the claims unclear. Dependent claims 17-20 and 23 are also rejected since they depend on claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (US 2016/0012465 A1) in view of Soon-Shiong (US 2015/0287076 A1).

With respect to claim 141 2 3, Sharp teaches a method (System and method for distributing, receiving, and using funds or credits and apparatus thereof) comprising:  
creating, by the virtual object platform, the one or more unique virtual objects by assigning each of the one or more unique virtual objects a unique identifier (see system credit associated with electronic address, paragraph [0081]; electronic gift cards, paragraphs [0265] and [0864]); 
assigning, by the virtual object platform, ownership to an owner of the one or more unique virtual objects; (see account information, paragraphs [0151] and [0152]; Gift card associated with a profile of a user, paragraph [0235]; card activation, paragraphs [0250] and [0251]; electronic gift cards, paragraphs [0265] and [0864]); 
assigning, by the virtual object platform, ownership of one or more unique real-world goods to the creator, the one or more unique real-world goods corresponding to one or more unique virtual objects, (see paragraphs [0154] and [0155]; pre-purchased items, paragraph [0156];Gift card redeemable for a specific good or service, paragraph [0239]; pay for shopping list and deliver shopping list to other users, paragraph [0261]; website/gifting function, electronic gift card, paragraphs [0263]-[0265]; gifting, paragraph [0288];  list of redemption information, paragraph [0297]); 

tracking, by the virtual object platform, state information of each of the one or more unique virtual objects when the consumer interacts with the one or more unique virtual objects, wherein the state information includes a current state of and the ownership of the real-world good corresponding to the one or more unique virtual objects (see paragraph [0159]; Fig. 284 card status and paragraph [0497]; Fig. 63a, system-integrated website, paragraph [0337]). 

Although Sharp discloses performing transactions by multiple inputs to a computer, such as a virtual reality system (see paragraph [0123]), Sharp does not explicitly disclose a method comprising:  wherein the one or more unique virtual objects evolve over a period of time between static or dynamic.  


wherein the one or more unique virtual objects evolve over a period of time between static or dynamic (see paragraphs [0032, [0044] and [0045]; deal recommendation, paragraphs [0073] and [0074]; Fig. 4, second deal recommendation, steps 404-408 and paragraph [0075]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the deal recommendations as disclosed by Soon-Shiong in the method of Sharp, the motivation being to display recommendations to the user in a fun and exciting way, by creating an augmented view of the gift card displayed by Sharp (see Soon-Shiong, paragraphs [0004] and [0005]).

With respect to claim 174 5 6, the combination of Sharp and Soon-Shiong teaches all the subject matter of the method as described above with respect to claim 14. 
With respect to claim 187, the combination of Sharp and Soon-Shiong teaches all the subject matter of the method as described above with respect to claim 17. Furthermore, Sharp disclose a method further comprising: 
receiving, by the virtual object platform, a visualization request to generate a representation of a unique virtual object of the one or more unique virtual objects in the viewer application (see paragraph [0235]; system website 127, paragraphs [0738]; Fig. 178, paragraph [0777] and paragraphs [0883] and [0886]);
retrieving, by the virtual object platform, the state information and the visualization profile (see paragraph [0235]; system website 127, paragraphs [0738] and [0743]; Fig. 178, paragraph [0777] and paragraphs [0883] and [0886]); and 
generating, by the virtual object platform, a graphic or animation representing the unique virtual object of the one or more unique virtual objects in the viewer application (see paragraph [0235]; system website 127, paragraphs [0738]; Fig. 176, display the prepaid voucher, paragraph [0775]; Fig. 178, paragraph [0777] and paragraphs [0883] and [0886]). 

8, the combination of Sharp and Soon-Shiong teaches all the subject matter of the method as described above with respect to claim 18. Furthermore, Sharp disclose a method wherein the viewer application is… virtual reality viewer (see paragraph [0123]). In addition, Soon-Shiong disclose a method wherein the viewer application is an augmented reality… viewer (see paragraphs [0032, [0044] and [0045]; deal recommendation, paragraphs [0073] and [0074]; Fig. 4, second deal recommendation, steps 404-408 and paragraph [0075]; Fig. 5, method 500, step 505a, paragraphs [0076]-[0078]).

With respect to claim 209 10, the combination of Sharp and Soon-Shiong teaches all the subject matter of the method as described above with respect to claim 14. Furthermore, Sharp disclose a method wherein one of the one or more unique virtual objects is associated with a virtual currency (see information regarding funds or credits may comprise cryptocurrency, paragraph [0177]). 

With respect to claim 2311, the combination of Sharp and Soon-Shiong teaches all the subject matter of the method as described above with respect to claim 14. . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patents and Publications
Rosing (US 2013/0040714 A1) discloses virtual activities that incorporate a physical activity, including award a benefit to a user in a virtual environment.
Harper et al. (US 2011/0055049 A1) disclose method and system for creating an augmented reality experience in connection with a stored value token, including creating an augmented reality experience in connection with a stored value token.
Dettinger et al. (US 2013/0283055 A1) disclose virtual world embedded security watermarking, including using watermarks to embed security features on avatars in a virtual world.
Choi (US 2013/0227653 A1) discloses system and method for streamlined registration of products over a communication network and for verification and management of information related thereto, including at least one unique 
Kasper (US 9,875,510 B1) discloses consensus system for tracking peer-to-peer digital records, including digital assets that track the value of conventional assets with low counterparty risk.
Applefeld (US 8,606,645 B1) discloses method, medium, and system for an augmented reality retail application, including presenting an augmented-reality-enhanced view related to a gift card, debit card, credit card, loyalty card, gift certificate, coupon, or other redeemable instrument.
Klassen et al. (US 9,744,441 B2) disclose media, systems, and methods for game-based exercise tracking with virtual world variations, including sending a reward (e.g., an electronic gift card) in response to receiving a signal associated with a virtual activity.

Non-patent literature
M. Stini, M. Mauve and F. H. P. Fitzek, "Digital Ownership: From Content Consumers to Owners and Traders," in IEEE MultiMedia, vol. 13, no. 4, pp. 1-6, Oct.-Dec. 2006, doi: 10.1109/MMUL.2006.79.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                                                                      



                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 14 recites “exchanging, by the virtual object platform, one or more unique virtual objects for the one or more unique real-world goods as a consumer interacts with the owner of the one or more unique virtual objects”; “tracking, by the virtual object platform, state information of each of the one or more unique virtual objects when the consumer interacts with the one or more unique virtual objects” , language directed to contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04
        2 Claim 14 is a method claim and recites “a consumer interacts with the owner...”; “object is exchanged for the real-world good...”; “the real-world good then being owned by the consumer...”; “when the consumer interacts...”; “wherein the one or more unique virtual objects evolve...”;  language directed to not positively recited method steps. See MPEP 2111.04.
        3 With respect to claim 14, the claim recites certain language directed to non-functional descriptive material. Claim 14 recites “a set of properties governing visualization and modification”; “wherein the state information includes a current state of and the ownership of the real-world good corresponding to the one or more unique virtual object”; “the one or more unique virtual objects evolve over a period of time between static or dynamic”. However, the limitations refer only to describing the type of data. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05).
        4 Claim 17 recites “used by a viewer application to visualize each of the one or more unique virtual objects” , statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II.
        5 Claim 17 is a method claim and recites “each of the one or more unique virtual objects are associated with a visualization profile setting properties that can be used by a viewer application…...”  language directed to not positively recited method steps.
        6 Claim 17 recites “objects are associated with a visualization profile setting properties that can be used by a viewer application”, language directed to non-functional descriptive material.
        7 Claim 18 recites “animation representing the unique virtual object of the one or more unique virtual objects in the viewer application”, language directed to non-functional descriptive material.
        8 Claim 19 is a method claim and recites “wherein the viewer application is an augmented reality or virtual reality viewer” . However, it has been held that structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)).
        9 Claim 20 is a method claim and recites “wherein one of the one or more unique virtual objects is associated with a virtual currency...”  language directed to not positively recited method steps.
        10 Claim 20 recites “wherein one of the one or more unique virtual objects is associated with a virtual currency”, language directed to non-functional descriptive material.
        11 Claim 23 recites “wherein the current state comprises one or more of aesthetic properties, visual properties, audio properties, virtual health, number of interactions, number of transfers, a designated location, inactive state, and activated state of the real-world good corresponding to the one or more unique virtual objects”, language directed to non-functional descriptive material.